DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Gushue (59819) on 2/23/2021 and a subsequent follow-up on 2/25/2021.

The application has been amended as follows: 

counting a number of access requests to the object, wherein the object is a memory allocation having a sub-page size, the memory allocation comprising two or more address ranges of memory addresses;
associating a tag with the object, the two or more[[an]] address ranges, the two or more address ranges each comprising a plurality of memory addresses; 
adding the tag into a translation lookaside buffer entry associated with a memory address at which the object resides, wherein the translation lookaside buffer entry also includes an address translation associated with the memory address; and
in response to the number of access requests exceeding a predetermined threshold:
adding a separate table entry in an object tracking table for each address range of the two or more address ranges of the object and the tag, wherein each of the separate table entries 


designating a designated memory for a particular memory event; and
allocating, in response to detecting the particular memory event, the memory based on the plurality of object statistics.

2.	(Original)	The method of claim 1, wherein the object and tag are associated in a memory allocation instruction.

3.	(Original)	The method of claim 1, wherein the object and tag are associated in a variable definition.

4.	(Original)	The method of claim 1, wherein the tag is associated with the object upon receipt of a memory allocation instruction.

5.	(Original)	The method of claim 1, wherein table entries are entered in multiple object tracking tables for the object and the tag, each object tracking table having an associated memory controller. 

6.	(Previously Presented)	The method of claim 1, wherein the tag further comprises an object identification parameter selected from a pool of object identification parameters.



8. 	(Canceled) 

9.	(Currently Amended)	A processing apparatus for tracking an object to optimize allocation of a memory
an object tracking table; and
a memory controller that is communicatively coupled to the object tracking table, wherein the memory controller is configured to: 
count a number of access requests to the object, wherein the object is a memory allocation having a sub-page size, the memory allocation comprising two or more address ranges of memory addresses,
associate a tag with the objectthe two or more[[an]] address ranges, the two or more address ranges each comprising a plurality of memory addresses, 
add the tag into a translation lookaside buffer entry associated with a memory address at which the object resides, wherein the translation lookaside buffer entry also includes an address translation associated with the memory address, and
in response to the number of access requests exceeding a predetermined threshold:
add a separate table entry in an object tracking table for each address range of the two or more address ranges of the object and the tag, each of the separate table entries 

 update 
designate a designated memory for a particular memory event based on the plurality of object statistics, and
allocate, in response to detecting the particular memory event, the memory based on the plurality of object statistics.

10.	(Original)	The processing apparatus of claim 9, wherein the object and tag are associated in a memory allocation instruction.

11.	(Original)	The processing apparatus of claim 9, wherein the object and tag are associated in a variable definition or in an object allocation instruction for object storage.

12.	(Original)	The processing apparatus of claim 9, wherein the tag is associated with the object upon receipt of a memory allocation instruction.

13.	(Original)	The processing apparatus of claim 9, further comprising:
a plurality of object tracking tables; and
a plurality of memory controllers, wherein:
there is a one-to-one correspondence between one of the plurality of object tracking tables and one of the plurality of memory controllers, and
table entries are entered in each object tracking table for the object and the tag. 

14.	(Previously Presented)	The processing apparatus of claim 9, wherein the tag further comprises an object identification parameter selected from a pool of object identification parameters.

15.	(Canceled)

16. 	(Canceled) 

17. 	(Currently Amended)	A non-transitory computer readable medium including instructions, which when executed in a processing apparatus, cause the processing apparatus to execute instructions for tracking an object to optimize allocation of a memory, the instructions causing the processing apparatus to perform operations comprising:
, the memory allocation comprising two or more address ranges of memory addresses;
associating a tag with the object, the two or more[[an]] address ranges, the two or more address ranges each comprising a plurality of memory addresses; 
adding the tag into a translation lookaside buffer entry associated with a memory address at which the object resides, wherein the translation lookaside buffer entry also includes an address translation associated with the memory address; and
in response to the number of access requests exceeding a predetermined threshold:
adding a separate table entry in an object tracking table for each address range of the two or more address ranges of the object and the tag, wherein each of the separate table entries 

updating an object statistic for an occurrence of an associated memory event;

allocating, in response to detecting the particular memory event, the memory based on the plurality of object statistics.

18.	(Previously Presented)	The non-transitory computer readable medium of claim 17, wherein the tag is one of an object identification parameter selected from a pool of object identification parameters.

19.	(Canceled)

20.	(Canceled)

21.	(Previously Presented)	The method of claim 1, further comprising:
on a condition that the number of access requests does not exceed the predetermined threshold:
ignoring the tag.

22.	(Currently Amended)	The processing apparatus of claim 9, wherein the memory controller is further configured to:
on a condition that the number of access requests does not exceed the predetermined threshold:
ignore[[s]] the tag.



24.	(Previously Presented)	The processing apparatus of claim 9, wherein the address translation includes a virtual address and a physical address, wherein the tag is different from both the virtual address and the physical address.

25.	(Previously Presented)	The non-transitory computer readable medium of claim 17, wherein the address translation includes a virtual address and a physical address, wherein the tag is different from both the virtual address and the physical address.

26.-28.	(Canceled)

Allowable Subject Matter
Claims 1-6, 9-14, 17-18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, “…counting a number of access requests to the object, wherein the object is a memory allocation having a sub-page size, the memory allocation comprising two or more address ranges of memory addresses; associating a tag with the object, wherein the tag is associated with memory addresses in the two or more address ranges, the two or more address ranges each comprising a plurality of memory addresses; …in response to the number of access requests exceeding a predetermined threshold: adding a separate table entry in an object tracking table for each address range of the two or more address ranges of the object and the tag, wherein each of the separate table entries in the object tracking table maintains a plurality of object statistics for a plurality of memory events”, in conjunction with the other limitations of the independent claim, is not taught by the prior art of record. 
The closest prior art of record is Wilson. Wilson discloses associating a physical memory address with an object and then adding an entry into a tracking table when the number of requests to the object exceeds a threshold. However, Wilson does not appear to disclose associating a tag with an object, wherein the object contains two or more address ranges, and in response to the number of access requests exceeding a threshold, adding a separate entry in the table for each address range of the two or more address ranges and the tag. Therefore, the prior art of record does not appear to teach the entirety of claim 1 as a whole. Claims 2-6, 21 and 23 are allowable at least by their virtues of their dependencies from independent claim 1.
With respect to independent claim 9, “count a number of access requests to the object, wherein the object is a memory allocation having a sub-page size, the memory allocation comprising two or more address ranges of memory addresses, associate a tag with the object, wherein the tag is associated with memory addresses in the two or more address ranges, the two or more address ranges each comprising a plurality of memory addresses, … and in response to the number of access requests exceeding a predetermined threshold: add a separate table entry in an object tracking table for each address range of the two or more address ranges of the object and the tag, wherein each of the separate table entries in the object tracking table maintains a plurality of object statistics for a plurality of memory events”, in conjunction with the other limitations of the independent claim, is not taught by the prior art of record. 
The closest prior art of record is Wilson. Wilson discloses associating a physical memory address with an object and then adding an entry into a tracking table when the number of requests to the object exceeds a threshold. However, Wilson does not appear to disclose associating a tag with an object, wherein the object contains two or more address ranges, and in response to the number of access requests exceeding a threshold, adding a separate entry in the table for each address range of the two or more address ranges and the tag. Therefore, the prior art of record does not appear to teach the entirety of claim 9 as a whole. Claims 10-14, 22 and 24 are allowable at least by their virtues of their dependencies from independent claim 9.
With respect to independent claim 17, “counting a number of access requests to the object, wherein the object is a memory allocation having a sub-page size, the memory allocation comprising two or more address ranges of memory addresses; associating a tag with the object, wherein the tag is associated with memory addresses in the two or more address ranges, the two or more address ranges each comprising a plurality of memory addresses; … and in response to the number of access requests exceeding a predetermined threshold: adding a separate table entry in an object tracking table for each address range of the two or more address ranges of the object and the tag, wherein each of the separate table entries in the object tracking table maintains a plurality of object statistics for a plurality of memory events”, in conjunction with the other limitations of the independent claim, is not taught by the prior art of record. 
The closest prior art of record is Wilson. Wilson discloses associating a physical memory address with an object and then adding an entry into a tracking table when the number of requests to the object exceeds a threshold. However, Wilson does not appear to disclose associating a tag with an object, wherein the object contains two or more address ranges, and in response to the number of access requests exceeding a threshold, adding a separate entry in the table for each address range of the two or more address ranges and the tag. Therefore, the prior art of record does not appear to teach the entirety of claim 17 as a whole. Claims 18 and 25 are allowable at least by their virtues of their dependencies from independent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE T BECHTOLD/          Primary Examiner, Art Unit 2183